DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-25-2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beigel, U.S. Patent Number 9,489,813, filed October 6, 2008.

As per claim 1, Beigel discloses a radio frequency energy-harvesting apparatus applied to a radio frequency energy- transmitting apparatus with a location detection function, the radio frequency energy- harvesting apparatus comprising: 
a direct current signal receiving-processing unit (Beigel, Fig. 16A, 1620);
a rectification and harmonic generation unit (Beigel, Fig. 16A, 1610)
and a radar wave receiving-transmitting unit electrically connected to the rectification and harmonic generation unit (Beigel, Fig. 16A, 1600), wherein the radio frequency energy-transmitting apparatus transmits a radar wave scanning to a space; after the radar wave receiving-transmitting unit receives the radar wave, according to the radar wave, the radar wave receiving-transmitting unit generates an alternating current signal; the radar wave receiving-transmitting unit transmits the alternating current signal to the rectification and harmonic generation unit; the rectification and harmonic generation unit generates a radar reflection harmonic wave and a direct 
Examiner notes that the prior art fails to specify which components and signals are direct current or alternating current. It is well within the skill of a person in the art and would have been obvious to a person in the art to determine AC and DC as they are very well-known concepts in the art and applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.

As per claim 2, Beigel discloses the radio frequency energy-harvesting apparatus in claim 1, wherein the frequency of the radar reflection harmonic wave is an integral multiple frequency of the radar wave (Beigel, Col. 24, lines 50-55).

As per claim 3, Beigel further discloses the radio frequency energy-harvesting apparatus in claim 2, wherein the frequency of the radar reflection harmonic wave is a double frequency of the radar wave (Beigel, Col. 24, lines 50-55). 

As per claim 5, Beigel further discloses the radio frequency energy-harvesting apparatus in claim 4, wherein the radar wave receiving-transmitting unit further comprises: a first selection switch electrically connected to the matching circuit; and a second selection switch electrically connected to the matching circuit and the rectification and harmonic generation unit (Beigel, Fig. 17 disclosing various switches).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646